 

 

UNITED STATES'DISTRICT-COURT.
EASTERN DISTRICT OF WISCONSIN,

 

UNITED STATES OF AMERICA, ee
Plaintiff,

" TN ghee eGR 18°

MOHAREB A. HAMDAN and
ADAIL M. HAMDAN,

Defendants.

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES:

1. On or about May 6, 2019, in the State and Eastern District of Wisconsin,

MOHAREB A. HAMDAN and
ADAIL M. HAMDAN,

in a matter within the jurisdiction of the executive branch of the Government of the United States,
did knowingly and willfully make materially false and fraudulent statements and representations,
by making the following statements to representatives of the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”), an agency within the U.S. Department of Justice, while being
jointly interviewed by representatives of the ATF concerning their purchase of tobacco products
and the payment of excise taxes on such products: Mohareb Hamdan and Adail Hamdan stated
that they had never heard of Sharif Enterprise, Shenango Distributors or AR Distributors and, as

far as they could remember, had never purchased tobacco products from these businesses.
2. The defendants’ statements and representations were false and fraudulent because,

as the defendants each then and there knew, during the period from January 2015 through February

Case 2:19-cr-00187-JPS Filed 11/05/19 Page 1of2 Document 1

 
 

 

2018, the defendants made more than 90 purchases of tobacco products from Sharif Enterprise,
Shenango Distributors and AR Distributors and paid more than $70,000 for these products.

All in violation of Title 18, United States Code, Section 1001(a)(2).

Whew Kin Viglen

Date MATTHEW . KRUEGER
United States Attorney

2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 2 of 2 Document 1

 
